Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2021.

3.	Applicant's election with traverse of Group II (claims 10-16) in the reply filed on 12/16/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden; that the Examiner has failed to establish how Groups I and II lack the same corresponding special technical features; and that the claims 1-16 were examined in the International Search Report.  
This is not found persuasive. First, a showing of search burden is not required for Unity of Invention type of restriction. Besides, the lack of shared special technical features would require different search strategies. Search findings for one group would not necessarily result in findings for the other. Second, the method of Group I and the system of Group II share no common corresponding special technical features. There is no need to indicate how there are no same corresponding special technical features. Third, the Office is not bound by the argued International Search Report. An independent review by the Examiner shows that restriction is required under the Unity of 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
4.	The drawings are objected to because reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. See MPEP 608.02(V). Here, each of the labels of “FIG. 3” and “FIG. 8” is not orientated in the same direction as the view.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
5.	Claims 11-16 are objected to because of the following informalities:  
In claim 11, lines 2-3, “between a minimum current value capable of measuring the resistance and capacitance value of the energy storage system to 2c-rate” should be --between a minimum current value capable of measuring a resistance value and a capacitance value of the energy storage system and 2c-rate-- to avoid the issue of lack of antecedent basis and correct a grammatical error.
In claim 12, lines 2-3, “between a minimum current value capable of measuring the resistance and capacitance value of the energy storage system to 0.1c-rate” should be --between a minimum current value capable of measuring the resistance value and the capacitance value of the energy storage system and 0.1c-rate-- to correct an issue of antecedent basis and correct a grammatical error.
In claim 13, line 5, “the current applied” should be --the predetermined current applied-- to be consistent with its antecedent basis.
In claim14
In claim 15, line 7, “Q_capacity” should be -- Q_capacity-- to be consistent in the font format.
In claim 16, lines 7-8, R1 and C1 should be --R1-- and --C1-- to be consistent in the font format.
In claim 16, V1[k+1] or V1[k] should be defined (e.g. V1[k]: voltage state at time index k).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 20160231387 A1; hereinafter “Hodges”) in view of FENG et al. (CN 106054085 A; hereinafter “FENG”; with machine translation).

Regarding claim 10, Hodges teaches an energy storage system (i.e., “battery system 200”; see [0029]) comprising: 
a plurality of battery racks (i.e., “battery cells 122”; see [0029]); and 
a battery section controller (BSC) for controlling the plurality of battery racks (i.e., “operations performed by battery manager 118”; see [0048]),
wherein the BSC comprises: 
a voltage measurement unit (i.e., “Battery monitor 202”) for measuring an output voltage of the energy storage system (i.e., “monitor characteristics of battery cells 122, such as voltage”; see [0030]); 
a current measurement unit (i.e., “Battery monitor 202”) for measuring an output current of the energy storage system (i.e., “monitor characteristics of battery cells 122, such as … current flow”; see [0030]); 
a storage unit (i.e., “Battery monitor 202 may store and enable other entities of battery manager 118 to access this battery cell configuration information”; see [0030]) 
a charging capacity calculation unit  for monitoring 
Hodges does not explicitly discloses (see the underlined):
a storage unit in which a resistance and capacitance look-up table of a temperature-dependent energy storage system calculated with a predetermined current having a constant value are stored; and 
a charging capacity calculation unit for calculating a charging capacity of the energy storage system based on a lookup table.
But FENG teaches:
storing a resistance and capacitance look-up table of a temperature-dependent energy storage system calculated with a predetermined current having a constant value (i.e., “S22, for HPPC testing the resistance and capacitance parameter of the power battery current temperature condition, step S23, performing the constant current discharge test the capacity of the power battery current temperature condition … step S27, the parameter data of the multi-group power battery step obtained under different temperature conditions from S25 form the power look-up table, for establishing mathematical model of the power battery to be tested under different temperature conditions”; see translation p. 3;); and 
calculating a charging capacity of the energy storage system based on a lookup table (i.e., “step S3: detecting the current temperature of the power battery according to the current corresponding to the temperature of the power battery parameter data under the current temperature obtained in said data query library, and transmitting the parameter data into the adaptive UnscentedKalman algorithm, adaptive UnscentedKalman algorithm to correct the temperature under the condition of establishing the power battery model, obtaining an accurate measured power battery SOC value”; see translation p. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hodges in view of FENG to configure the storage unit in which a resistance and capacitance look-up table of a temperature-dependent energy storage system calculated with a predetermined current having a constant value are stored; and the charging capacity calculation unit for calculating a charging capacity of the energy storage system based on a lookup table, as claimed. The motivation would be to help obtain more accurate state of charge (SOC) estimation based on temperature-dependent battery model parameters (see FENG Abstract).

	Regarding claim 11
wherein the predetermined current having the constant value is a current between a minimum current value capable of measuring the resistance and capacitance value of the energy storage system to 2c-rate (i.e., “such as a discharge current ranging from C amps to C/20 amps”; see [0051]; note that a minimum current value is implied or obvious to generate a meaningful and measurable response). 

Regarding claim 12, Hodges further teaches:
wherein the predetermined current is between a minimum current value capable of measuring the resistance and capacitance value of the energy storage system to 0.1c-rate (i.e., “such as a discharge current ranging from C amps to C/20 amps”; see [0051]; note that a minimum current is implied or obvious in order to generate a meaningful and measurable response; the range between C and C/20 intersects the range between the minimum and 0.1C).

Regarding claim 13, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Hodges does not explicitly discloses: 
wherein the voltage measurement unit measures: 
a first voltage while the predetermined current is applied to the energy storage system; and 
a second voltage after the current applied to the energy storage system is cut off.
But FENG teaches:
measuring a first voltage while the predetermined current is applied to the energy storage system (i.e., “AB section corresponding to large current I discharge curve in FIG. 5”; see translation p. 5 and FIG. 5); and 
measuring a second voltage after the current applied to the energy storage system is cut off (i.e., “segment BD voltage curve is stopped discharging open”; see translation p. 5 and FIG. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify Hodges in view of FENG, to configure the voltage measurement unit to measure: a first voltage while the predetermined current is applied to the energy storage system; and a second voltage after the current applied to the energy storage system is cut off, as claimed. The motivation would be to facilitate the calculation of the internal resistance (i.e.,                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    
                                        
                                            U
                                        
                                        
                                            c
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            B
                                        
                                    
                                
                                
                                    I
                                
                            
                        
                    ; see FENG, Chinese publication ¶ [0053] and FIG. 5).

Regarding claim 14, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Hodges does not explicitly discloses: 
wherein the charging capacity calculation unit comprises: 
a voltage state variable calculation unit for calculating a voltage state variable for a voltage of the energy storage system based on a resistance and a capacitance of the lookup table; and 
a charging capacity state variable calculation unit for calculating a charging capacity state variable for a charging capacity of the energy storage system using a current integration method for integrating the measured output current, wherein the calculated voltage state variable and the charging capacity state variable are substituted into the Kalman filter to calculate the charging capacity of the energy storage system.
But FENG teaches:
calculating a voltage state variable (i.e., calculating UC1,k+1 and/or UC2,k+1) for a voltage of the energy storage system based on a resistance and a capacitance of the lookup table (i.e., based on R1C1 and/or R2C2; see the equation in ¶ [0012] of the Chinese publication); and 
calculating a charging capacity state variable (i.e., calculating SOCk+1) for a charging capacity of the energy storage system using a current integration method for integrating the measured output current (i.e., see the equations in ¶¶ [0009] and [0012] of the Chinese publication), wherein the calculated voltage state variable and the charging capacity state variable are substituted into the Kalman filter to calculate the charging capacity of the energy storage system (i.e., “step S3: detecting the current temperature of the power battery according to the current corresponding to the temperature of the power battery parameter data under the current 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify Hodges in view of FENG, to configure the charging capacity calculation unit comprising: a voltage state variable calculation unit for calculating a voltage state variable for a voltage of the energy storage system based on a resistance and a capacitance of the lookup table; and a charging capacity state variable calculation unit for calculating a charging capacity state variable for a charging capacity of the energy storage system using a current integration method for integrating the measured output current, wherein the calculated voltage state variable and the charging capacity state variable are substituted into the Kalman filter to calculate the charging capacity of the energy storage system, as claimed. The motivation would be to help obtain more accurate state of charge (SOC) estimation based on temperature-dependent battery model parameters (see FENG Abstract).

Regarding claim 15, as a result of modification applied to claim 14 above, Hodges in view of FENG further teaches:
wherein the charging capacity state variable calculated in the charging capacity state variable calculation unit is tine-updated according to Equation 1 below:
                
                    S
                    O
                    C
                    
                        
                            k
                            +
                            1
                        
                    
                    =
                    S
                    O
                    C
                    
                        
                            k
                        
                    
                    -
                    
                        
                            i
                            [
                            k
                            ]
                            ∆
                            t
                        
                        
                            
                                
                                    Q
                                
                                
                                    _
                                    c
                                    a
                                    p
                                    a
                                    c
                                    i
                                    t
                                    y
                                
                            
                        
                    
                
            
wherein Q_capacity: capacity of secondary battery. k: time index, SOC[k]: state of charge at time index k. I[k]: current measured at time index k, t: time (see the equation in ¶ [0012] of the FENG Chinese publication).

Regarding claim 16, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 Hodges does not explicitly discloses:
wherein the calculated voltage state variable calculated in the voltage state variable calculation unit is time- updated according to Equation 2 below:
                
                    
                        
                            V
                        
                        
                            1
                        
                    
                    
                        
                            k
                            +
                            1
                        
                    
                    =
                    
                        
                            exp
                        
                        ⁡
                        
                            
                                
                                    -
                                    
                                        
                                            ∆
                                            t
                                        
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            V
                        
                        
                            1
                        
                    
                    
                        
                            k
                        
                    
                    +
                    
                        
                            R
                        
                        
                            1
                        
                    
                    
                        
                            1
                            -
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            
                                                
                                                    ∆
                                                    t
                                                
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    I
                    [
                    k
                    ]
                
            
wherein R1: resistance value. C1: capacitance value, k: time index. I[k]: current measured at time index k, t: time.
However, Equation 2 is a variation of the equation in ¶ [0012] of the Chinese publication when the battery equivalent circuit model is reduced from the 2nd order RC model to a 1st order RC model. It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify Hodges in view of FENG, by adopting a first order RC model to obtain the same Equation 2 as claimed. The motivation would be to use a 1st order RC model to reduce the data processing burden.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LI et al. (CN 106909716 A) teaches a method for battery SOC state estimation, involving estimating a voltage state variable based on battery internal resistance and capacitance; estimating a SOC state variable based on current integration; and estimating the battery SOC using an extended Kalman filter.
Lin et al. (US 20110224928 A1) teaches a method for estimating vehicle battery parameters that uses two different sampling rates. All of the battery parameters that were obtained from the two sampling rates are used together to predict battery power. A voltage state variable is obtained based on the determined resistance and capacitance parameters.
Ramadan et al. (“Extended Kalman Filter for Accurate State of Charge Estimation of Lithium-based Batteries: a comparative analysis” International Journal of Hydrogen Energy 42 (2017) 29033-29046) teaches an extended Kalman filter for estimating SOC of a battery pack, involving estimating parameters of a 1st order RC battery model by a current discharge test at 1C rate; and using Extended Kalman Filter for SOC estimation.
Santos et al. (“Lead Acid Battery SoC Estimation Based on Extended Kalman Filter Method Considering Different Temperature Conditions” 2017 IEEE) teaches a method of evaluating battery SOC under different temperature conditions, involving applying a constant current discharge test to the battery; estimating battery model parameters such as RC values; and using an extended Kalman filter with a state 
ZHU et al. (“Online State of Charge EKF Estimation for LiFePO4 Battery Management Systems” 2012 IEEE International Symposium on Intelligent Signal Processing and Communication Systems (ISPACS 2012) November 4-7, 2012) teaches a method for online estimation of battery SOC using extended Kalman filter (EKF), involving estimating battery parameters (e.g., R, C) at different temperature conditions though charging/discharging test at 0.1C, 1C, 2C and 3C of load current; calculating R based on a voltage difference obtained between on-load and off-load conditions; and estimating SOC using EKF by a state function that include a voltage state variable and a SOC state variable based on the battery parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857